internal_revenue_service department of the treasury index number washington dc number release date re person to contact telephone number refer reply to cc dom corp 3-plr-100707-00 date date target acquiring target esop corp y corp c corp s exchange corp x state a business a state b business b a b c plr-100707-00 date d e f g h i j date k l business m n o p date q date r date s t u v w x plr-100707-00 dear this letter responds to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction you submitted additional information in letters dated april and date the information submitted for consideration is summarized below target is a state a corporation and the common parent of a consolidated_group target engages in business a indirectly through its wholly owned subsidiary corp c a state b corporation target engages in business b indirectly through its wholly owned subsidiary corp s also a state b corporation target’s only authorized and outstanding class of stock is common_stock approximately a percent of target stock is owned by target esop with the balance of shares held by approximately b individual shareholders target employees have employee stock_options to acquire approximately c shares of target common_stock additionally corp y an unrelated party was issued a warrant on date d to purchase approximately e percent or f shares of target common_stock the warrant was received by corp y in connection with a lending transaction with corp c in addition an affiliate of corp y owns g shares of target common_stock acquiring is a publicly held state a corporation acquiring has approximately h shares of common_stock issued and outstanding acquiring has only one class of stock approximately i shares of acquiring common_stock are held by target the acquiring stock held by target represents more than percent of the target group’s total net value approximately j shares of acquiring common_stock were sold to the public in an initial_public_offering ipo on date k approximately l shares of acquiring common_stock are held by acquiring employees who acquired their shares through the exercise of stock_options acquiring is actively_engaged_in_business m acquiring common_stock is publicly traded on exchange corp x an unrelated public company is the holder of n shares of acquiring common_stock and has a warrant to purchase an additional o shares at an exercise price of p dollars corp x acquired this warrant in connection with acquiring’s acquisition of technology from corp x on date q prior to the ipo of acquiring common_stock target acquiring corp c and corp s filed a consolidated federal_income_tax return with a tax_year end of date r as a result of the ipo acquiring is no longer a member of the affiliated_group as of the date of the stock offering acquiring now has a tax_year end of date s for what have been represented to be valid business purposes the following transactions have been proposed plr-100707-00 i ii iii iv v target will contribute approximately t million dollars of available net cash after allowance for any unpaid target tax_liabilities and expenses and all of the stock of corp s to the capital of corp c the cash will be used by corp c in its normal business operations target will distribute all of the corp c stock to target esop in redemption of approximately u shares of target stock in what target has characterized as a taxable transaction under sec_311 of the code the warrant issued to corp y to acquire approximately f shares of common_stock of target will be exercised in addition target employees will exercise existing employee stock_options to acquire approximately c shares of common_stock of target target will transfer its remaining assets consisting of i shares of acquiring common_stock to acquiring in exchange for i shares of new acquiring common_stock to be issued under the plan_of_reorganization the transfer target will not transfer any liabilities to acquiring target will distribute in complete_liquidation the acquiring common_stock to target stockholders in proportion to their respective ownership of target stock no other_property will be distributed to target stockholders within the six-month period following the consummation of the reorganization it is contemplated that target stockholders other than target esop will sell not less than v million and not more than w million shares of acquiring common_stock distributed to them pursuant to the reorganization such sales may occur in a registered secondary public offering in market transactions or in private block transactions target stockholders will receive the shares of acquiring common_stock distributed to them in the liquidation of target subject_to agreed upon contractual lock-up arrangements designed to restrict the flow of shares into the market so as to not exceed the maximum amount set forth above or as a condition to the reorganization enter into direct contractual lock-up agreements to effect the same purpose moreover target esop will divest itself of its acquiring common_stock as soon as prudently possible and consistent with its i fiduciary duties to esop participants and their beneficiaries and ii the contractual lock-ups as discussed above the taxpayers have made the following representations with respect to the proposed transactions a the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange plr-100707-00 b c d e there is no plan or intention for acquiring or any person related as defined in sec_1_368-1 of the income_tax regulations to acquiring to acquire or redeem during the five-year period beginning on the date of the proposed transaction any of the acquiring common_stock issued in the transaction either directly or indirectly or through any transaction agreement or arrangement with any other person during the five-year period ending on the date of the proposed transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target stock with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to target will have acquired target stock with consideration other than acquiring stock or target stock and iii no distributions will have been made with respect to target stock other than ordinary normal regular dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except amounts paid to target stockholders for redemption of x shares of target stock as reflected in exhibit f of the request for private_letter_ruling and except for the distribution of all of the corp c stock to target esop in redemption of approximately u shares of target stock as described in step ii above the aggregate value of any acquisitions redemptions and distributions described in c i ii and iii above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the proposed transaction acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts used by target to pay its reorganization expenses amounts paid_by target to stockholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction f acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction plr-100707-00 g h i j k l m n o p q target will distribute the stock of acquiring it receives in the transaction and its other retained properties in pursuance of the plan_of_reorganization acquiring will not assume any target liabilities in the transaction acquiring target and the stockholders of target will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between acquiring and target that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv of the code acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target in the transaction none of the property transferred by target to acquiring will be subject_to any liabilities and acquiring will not assume any of target’s liabilities target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code none of the compensation received by any shareholder-employees of target will be separate consideration for or allocable to any of their shares of target stock none of the shares of acquiring common_stock received by any shareholder-employees will be separate consideration for or allocable to any employment agreement and the compensation paid to any shareholder-employees will be for services actually rendered and will be commensurate with amounts paid to third parties bargaining at arm’s-length for similar services target’s shareholders will not be in control of acquiring immediately after the transaction for purposes of sec_368 of the code the proposed transaction is not a reorganization within the meaning of sec_368 of the code based solely on the information submitted and the representations set forth above we rule as follows plr-100707-00 ‘ the acquisition by acquiring of substantially_all of target’s assets in exchange solely for acquiring voting common_stock as described above followed by the distribution of the acquiring common_stock to the stockholders of target in complete_liquidation of target will be a reorganization within the meaning of sec_368 of the code see sec_1_368-1 revrul_85_197 1985_2_cb_120 revrul_85_198 1985_2_cb_121 130_f2d_791 3d cir aff’g 44_bta_881 acq 1946_2_cb_2 131_f2d_426 5th cir aff’g 44_bta_881 acq 1946_2_cb_5 see also revrul_88_48 1988_1_cb_117 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of target acquiring and target will each be a party to the reorganization within the meaning of sec_368 target will recognize no gain_or_loss on the transfer of substantially_all of its assets to acquiring in exchange for acquiring voting common_stock sec_361 target will recognize no gain_or_loss on its distribution of the acquiring stock received in the transfer to target shareholders pursuant to the plan_of_reorganization sec_361 acquiring will recognize no gain_or_loss on the receipt of substantially_all the assets of target solely in exchange for acquiring voting common_stock sec_1032 acquiring will succeed to and take into account on the date of the proposed transfer as defined in sec_1_381_b_-1 the applicable items of target described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 sec_384 and the regulations thereunder acquiring will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of target as of the date of the transfer sec_381 of the code and sec_1_381_c_2_-1 of the regulations any deficit in earnings_and_profits of target will be used solely to offset earnings_and_profits accumulated after the date of the transfer target shareholders will recognize no gain_or_loss on the exchange of their target stock solely for acquiring voting common_stock sec_354 a target shareholder’s basis in the acquiring stock received in the transaction will be the same as the basis of the target stock such shareholder surrendered in exchange therefor sec_358 plr-100707-00 a target shareholder’s holding_period in the acquiring stock received in the transaction will in each instance include the period during which the stock of target surrendered in exchange therefor was held provided that the target stock is held as a capital_asset in the hands of the target shareholder on the date of the exchange sec_1223 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no rulings were requested and no opinion is expressed about the federal_income_tax treatment of the distribution by target of all of the corp c stock to the target esop in redemption of approximately u shares of target stock this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated in accordance with a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer sincerely yours assistant chief_counsel corporate by senior technician reviewer branch
